                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA

                                           SOUTHERN DIVISION

                                             No. 7:21-CV-138


       CAPE FEAR RIVER WATCH;                              )
                                                           )
       NORTH CAROLINA WILDLIFE                             )
       FEDERATION;                                         )
                                                           )
       DEFENDERS OF WILDLIFE;                              )
                                                           )              COMPLAINT
                             Plaintiffs,                   )
                                                           )              Fed. R. Civ. P. 7
                      v.                                   )
                                                           )
       UNITED STATES ARMY CORPS OF                         )
       ENGINEERS;                                          )
                                                           )
                                                           )
       COLONEL BENJAMIN A. BENNETT, in his                 )
       official capacity as U.S. ARMY CORPS OF             )
       ENGINEERS, WILMINGTON DISTRICT                      )
       COMMANDER;                                          )
                                                           )
                             Defendants.                   )


                                  NATURE OF THE CASE

              This case challenges the United States Army Corps of Engineers’ (the “Corps”)

decision to remove longstanding and successful seasonal restrictions on hopper dredging at

Wilmington and Morehead City Harbors in North Carolina without an adequate explanation and

based on a flawed and incomplete environmental review under the National Environmental

Policy Act.




                                                1

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 1 of 32
               For decades, the Corps’ official policy restricted maintenance hopper

dredging activities at Wilmington and Morehead City Harbors to winter months. This

policy protected endangered and threatened sea turtles, endangered sturgeon, and other

sensitive fish species and fishery resources from being sucked into hopper dredges and

maimed or killed.

               In an abrupt reversal to decades-old policy and practice, however, in

February of this year, the Corps decided to eliminate the longstanding “dredging

window” for North Carolina. With this decision, the Corps reversed its historic practice

that limited dredging to winter months across the South Atlantic and instead allowed for

maintenance hopper dredging in North Carolina harbors anytime of the year, including

spring and summer months when many species vulnerable to hopper dredging activities

are present.

               The Corps began acting on this decision this year by dredging the

Wilmington and Morehead City Harbors in June and July. Based on publicly available

data, the Corps’ North Carolina dredging activities during these previously off-limits

summer months has already killed at least three sea turtles. The Corps also attempted to

hopper dredge in Georgia this summer before a federal court enjoined the activity.

               After the federal court enjoined spring and summer dredging in Georgia,

the Corps announced that it would not hopper dredge during the spring and summer in

Brunswick, Savannah, and Charleston Harbors, leaving North Carolina the only district

covered by the Corps’ Regional Harbor Dredging Contract to allow spring and summer

dredging in Southeastern navigational channels.




                                                  2

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 2 of 32
                Plaintiffs bring this action seeking a declaration that the Corps violated the

National Environmental Policy Act and the Administrative Procedure Act, by arbitrarily

reversing agency policy without rational explanation, failing to prepare an Environmental

Impact Statement, and inadequately assessing impacts and alternative actions. They further seek

an order enjoining the Corps and its agents from proceeding with year-round hopper dredging

unless and until the Corps conducts a legally sufficient environmental review under the National

Environmental Policy Act.

                                  JURSDICTION AND VENUE

                This action arises under the National Environmental Policy Act (“NEPA”), 42

U.S.C. §§ 4321–4347, and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701–706.

This Court therefore has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question) and 28 U.S.C. § 1361 (action to compel a federal officer to do his duty), and it may

issue a declaratory judgment and grant further relief pursuant to 28 U.S.C. §§ 2201–2202. The

Conservation Groups are entitled to bring this action pursuant to the APA, 5 U.S.C. § 702.

                Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(B) and (C)

because a substantial part of the events or omissions giving rise to this claim occurred in this

judicial district and Plaintiffs Cape Fear River Watch and North Carolina Wildlife Federation are

based in this district.

                                   PARTIES AND STANDING

                                              Plaintiffs

                Plaintiff Cape Fear River Watch (“CFRW”) is a member of the worldwide

Waterkeeper Alliance and was founded in 1993 as a nonprofit organization dedicated to the

improvement and preservation of the Cape Fear River Basin. CFRW is based in Wilmington,



                                                  3

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 3 of 32
North Carolina. CFRW has members across the state of North Carolina and many live in

and around Wilmington, North Carolina.

               CFRW’s mission is to protect and improve the water quality of the Cape

Fear River Basin for all people through education, advocacy, and action. Through a

variety of programs, CFRW provides its members, supporters, and the public with

science-based information about the Cape Fear River Basin and the species in and around

the Wilmington area.

               CFRW has members that visit, recreate, fish, photograph, study, conduct

conservation efforts for, and otherwise enjoy aquatic wildlife and coastal resources

present in Wilmington, North Carolina, who are likely to be harmed by the removal of

dredging windows.

               CFRW and its members have been actively opposed to the Corps’ decision

to allow year-round hopper dredging at Wilmington and Morehead City Harbors. CFRW

has participated in the NEPA process and submitted comments on the Corps’ decision

through counsel.

               Plaintiff North Carolina Wildlife Federation (“NCWF”) is the state’s

oldest and largest statewide non-profit conservation organization. Since 1945, NCWF has

worked with citizens, outdoor enthusiasts, hunters and anglers, government, and industry

to safeguard North Carolina’s natural resources. NCWF’s mission is to protect and

promote natural areas throughout the state—not only as habitat for native wildlife, but

also as recreational, fishing, and wildlife observation areas for its dedicated and

passionate members.




                                                  4

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 4 of 32
               NCWF is headquartered in Raleigh, North Carolina, and works on wildlife and

habitat issues throughout the state. NCWF has over four dozen affiliates, thirteen chapters, and

more than a 100,000 hunters, anglers, and wildlife enthusiasts subscribe to its Camo Coalition

and Wildlife Action Network.

               NCWF works collectively to preserve wild places and species through policy and

protection work, research, education, and direct hands-on conservation projects.

               NCWF has members who live in and visit the Wilmington and Morehead City

areas. NCWF members visit, recreate, fish, observe wildlife, photograph, study, conduct

conservation efforts for, and otherwise use and enjoy coastal resources in Wilmington and

Morehead City, North Carolina, who are likely to be harmed by the removal of dredging

windows.

               NCWF and its members have been actively opposed to the Corps’ decision to

allow year-round hopper dredging at Wilmington and Morehead City Harbors. NCWF has

participated in the NEPA process and submitted comments on the Corps’ decision through

counsel.

               Plaintiff Defenders of Wildlife (“Defenders”) is a national non-profit,

membership organization founded in 1947. Defenders has more than 2.1 million members and

supporters nationwide, including nearly 59,000 members and supporters in North Carolina.

               Defenders is dedicated to the protection and restoration of all native wild animals

and plants in their natural communities, and the preservation of the habitats on which these

species depend. Defenders advocates for innovative approaches to wildlife conservation that will

help prevent species from becoming endangered, using education, litigation, research,

legislation, and advocacy to defend wildlife and habitats. Headquartered in Washington, DC,



                                                5

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 5 of 32
Defenders has regional field offices around the country, including a regional office for

the Southeastern United States in Asheville, North Carolina. Defenders has a long history

of advocating for imperiled species found in the Southeastern United States, such as sea

turtles and sturgeon that are protected under the Endangered Species Act, 16 U.S.C.

§§ 1531–1544.

                Defenders has members who live near, visit, recreate, fish, photograph,

participate in conservation efforts for, and otherwise use and enjoy the coastal resources

present in Wilmington and Morehead City, North Carolina who are likely to be harmed

by the removal of dredging windows.

                Defenders and its members have been actively opposed to the Corps’

decision to allow year-round hopper dredging at Wilmington and Morehead City

Harbors. Defenders has participated in the NEPA process and submitted comments on the

Corps’ decision through counsel.

                Collectively, all plaintiffs are referred to as the “Conservation Groups.”

                The Corps’ removal of dredging windows already has and will continue to

harm and kill wildlife, including threatened and endangered turtles and sturgeon, as well

as directly and indirectly harm habitat and other fisheries resources in and around

Wilmington and Morehead City Harbors. The Corps’ reversal in agency policy and

practice that removes longstanding dredging windows without a rational reason as

required by the APA and the Corps’ failure to prepare a full Environmental Impact

Statement as required by NEPA will thereby directly, adversely, and irreparably injure

the Conservation Groups and their members and staff.




                                                  6

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 6 of 32
                                           Defendants

               Defendant U.S. Army Corps of Engineers is an agency of the United

States. The Corps is the federal agency responsible for compliance with federal and state

law for its civil works projects, including the maintenance dredging of Wilmington and

Morehead City Harbors.

               Defendant Colonel Bennett is the District Commander for the U.S. Army Corps of

Engineers, Wilmington District and is sued in his official capacity. Colonel Bennett has decision-

making authority and is responsible for ensuring compliance with federal and state law related to

the NEPA analysis at issue in this case. “The district commander is the Corps NEPA official

responsible for compliance with NEPA for actions within district boundaries.” 33 C.F.R.

§ 230.5. Colonel Bennett signed the Finding of No Significant Impact challenged in this case.

               Collectively all Defendants are referred to as “the Corps.”

            FEDERAL STATUTORY AND REGULATORY BACKGROUND

                              National Environmental Policy Act

               The purpose of NEPA is “[t]o declare a national policy which will encourage

productive and enjoyable harmony between man and his environment.” 42 U.S.C. § 4321.

               NEPA demands a federal agency use “all practicable means and measures” to

thoughtfully analyze the proposed action and inform the agency’s decision-making. Id.

§§ 4331(a), 4332(C).

               To implement the requirements of the statute, the Council on Environmental

Quality (“CEQ”) first promulgated NEPA regulations applicable to all federal agencies in 1978.

See 40 C.F.R. §§ 1500–1508 (1978).

               In July 2020, the previous administration promulgated regulations significantly

altering the 1978 regulations. See Update to the Regulations Implementing the Procedural

                                                7

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 7 of 32
Provisions of the National Environmental Policy Act, 85 Fed. Reg. 43,304 (July 16,

2020). The new regulations apply to “any NEPA process begun after September 14,

2020.” 40 C.F.R. § 1506.13 (2020). The new regulations also gave federal agencies the

discretion to apply the 1978 or the 2020 NEPA regulations to any ongoing activities or

environmental documents begun before September 14, 2020. Id.

               Here, the applicable NEPA regulations are the longstanding 1978 version

because the Corps initiated its NEPA analysis applying the 1978 regulations before the

new CEQ regulations took effect, and the agency determined it would complete its

analysis under the 1978 regulations as well.

               In addition to the CEQ NEPA regulations, the Corps has promulgated its

own agency-specific regulations for implementing NEPA for projects that fall under its

jurisdiction. 33 C.F.R. §§ 230.1–230.26.

               NEPA is a tool used to assess impacts of a proposed action, “rather than

justify[] decisions already made.” 40 C.F.R. § 1502.2(g) (1978).

               NEPA further requires that every NEPA analysis be prepared with

objective good faith and must fully and fairly discuss, among other things, the

alternatives to the proposed action that may avoid or minimize these adverse effects. 42

U.S.C. § 4332(C), (E).

               To that end, NEPA requires federal agencies to “study, develop, and

describe appropriate alternatives” to the agency’s proposed course of action. Id.

§ 4332(E), see also id. § 4332(C)(iii); 40 C.F.R. § 1508.9(b) (1978).




                                                8

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 8 of 32
               NEPA requires that federal agencies prepare a “detailed” and thorough

Environmental Impact Statement (“EIS”) before undertaking a major action that would

significantly affect the quality of the human environment. 42 U.S.C. § 4332(C).

               The EIS requirement serves both internal and external functions. Internally,

preparing an EIS ensures that the agency takes a hard look at the direct, indirect, and cumulative

environmental impacts of the proposed action. It also guarantees that the agency will consider a

range of reasonable alternatives to accomplish the underlying goals of the proposed action—

including options that may have fewer adverse impacts on the environment—before deciding

whether to undertake the project as originally proposed. The alternatives considered must include

a “no action” alternative. Externally, the EIS provides detailed public information about the

proposed action, its impacts, and reasonable alternatives, so that the public and other government

agencies may be informed participants in the decision-making process.

                To determine whether the agency must prepare an EIS, NEPA regulations

instruct agencies to decide first whether the action is one that normally requires an EIS. 40

C.F.R. § 1501.4(a)(1) (1978). The Corps’ NEPA regulations list certain activities that “normally

require[e] an EIS,” including “[p]roposed major changes in the operation and/or maintenance of

completed projects.” 33. C.F.R. § 230.6(c).

               If a proposed action does not normally require an EIS, an agency must prepare an

environmental assessment (“EA”) to determine if the action is “significant” and thus requires an

EIS. 40 C.F.R. § 1501.4(b) (1978).

               The agency must look at the context and intensity of the proposed action in order

to determine if it is “significant.” Id. § 1508.27 (1978).




                                                  9

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 9 of 32
               The significance of an action “varies with the setting,” and the context

includes the locality, the region, and “society as a whole.” 40 C.F.R. § 1508.27(a) (1978).

Intensity of an action refers to the “severity of impact.” Id. § 1508.27(b) (1978). The

NEPA regulations detail ten “intensity factors,” any one of which makes an action

“significant” so as to warrant preparation of an EIS. These factors include, among others:

       (1) Impacts that may be both beneficial and adverse. A significant effect may exist
       even if the Federal agency believes that on balance the effect will be beneficial.
       ...
       (3) Unique characteristics of the geographic area such as proximity to historic or
       cultural resources, park lands, prime farmlands, wetlands, wild and scenic rivers,
       or ecologically critical areas.
       (4) The degree to which the effects on the quality of the human environment are
       likely to be highly controversial.
       ...
       (6) The degree to which the action may establish a precedent for future actions with
       significant effects or represents a decision in principle about a future consideration.
       (7) Whether the action is related to other actions with individually insignificant but
       cumulatively significant impacts. Significance exists if it is reasonable to anticipate
       a cumulatively significant impact on the environment. Significance cannot be
       avoided by terming an action temporary or by breaking it down into small
       component parts.
       ...
       (9) The degree to which the action may adversely affect an endangered or
       threatened species or its habitat that has been determined to be critical under the
       Endangered Species Act of 1973.
       Id. § 1508.27(b) (1978).

               When determining the scope of the environmental analysis, agencies must

consider connected and cumulative actions. Id. § 1508.25 (1978).

               The NEPA regulations define connected actions as actions that “are

closely related” and must therefore be considered in the same environmental analysis. Id.



                                                 10

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 10 of 32
§ 1508.25(a)(1) (1978). Actions are connected if they “[a]re interdependent parts of a larger

action and depend on the larger action for their justification. Id. § 1508.25(a)(1)(iii) (1978).

               The NEPA regulations define cumulative actions as those that “when viewed with

other proposed actions have cumulatively significant impacts.” 40 C.F.R. § 1508.25(a)(2)

(1978).

               The “effects” of the various project alternatives that must be discussed in a NEPA

review include direct, indirect, and cumulative effects. Id. §§ 1502.16, 1508.7 (1978).

               NEPA regulations define direct effects as those effects that “are caused by the

action and occur at the same time and place.” Id. § 1508.8(a) (1978).

               NEPA regulations define indirect effects as those “which are caused by the action

and are later in time or farther removed in distance, but are still reasonably foreseeable.” Id.

§ 1508.8(b) (1978).

               NEPA regulations define cumulative effects as those “which result[] from the

incremental impact of the action when added to other past, present, and reasonably foreseeable

future actions.” Id. § 1508.7 (1978).

               All NEPA analyses must be based on “high quality” information. Id. § 1500.1(b)

(1978). “Accurate scientific analysis, expert agency comments, and public scrutiny are essential

to implementing NEPA.” Id.

                                  Administrative Procedure Act

               Because NEPA does not contain an internal citizen suit provision, the APA

governs the scope and standard of review of the Conservation Groups’ NEPA claims against the

Corps.




                                                 11

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 11 of 32
                The APA provides that a “person suffering legal wrong because of agency

action, or adversely affected or aggrieved by agency action within the meaning of a

relevant statute, is entitled to judicial review thereof.” 5 U.S.C. § 702.

                The APA directs a reviewing court to “hold unlawful and set aside agency

action, findings, and conclusions” that are “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law,” “without observance of the procedure required

by law,” or “in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right.” Id. § 706(2).

                An agency action is arbitrary and capricious under the APA where “the

agency has relied on factors which Congress has not intended it to consider, entirely

failed to consider an important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency, or is so implausible that it

could not be ascribed to a difference in view or the product of agency expertise.” Motor

Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983).

                Additionally, while “[a]gencies are free to change their existing policies,”

they must “provide a reasoned explanation for the change.” Encino Motorcars, LLC v.

Navarro, 136 S. Ct. 2117, 2125 (2016).

                                               FACTS

                This case challenges the Corps’ decision to remove longstanding seasonal

restrictions on hopper dredging in federally-maintained harbors and navigational

channels in North Carolina. The removal of these moratoria or “windows” allows the

Corps to use hopper dredges year-round.



                                                  12

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 12 of 32
               After several sea turtles were killed during maintenance dredging at Morehead

City Harbor in the late 1990s, the Wilmington District of the Corps adopted a policy

implementing a dredging window of January through March for Wilmington and Morehead City

Harbors.

               Since that time, the Corps has continued to implement dredging windows for

Wilmington and Morehead City Harbors to protect threatened and endangered species, essential

fish habitat, important fisheries, and other natural resources.

               In an abrupt reversal in decades of policy and practice, however, the Corps now

intends to allow hopper dredging year-round at Wilmington and Morehead City Harbors,

including during the height of turtle nesting season and times of year when many fish are in

young sensitive life stages.

               Based on information and belief, this summer, the Corps performed maintenance

dredging with hopper dredges at Wilmington and Morehead City Harbors in North Carolina with

documented turtle deaths.

               Maintenance dredging has been conducted at Wilmington and Morehead City

Harbors as often as every year. Maintenance dredging consists of the periodic removal of

shoaled sediments from the navigational channel in order to maintain a specified depth.

               For the past four years, the Corps has entered into an annual regional contract, the

Regional Harbor Dredging Contract, to cover maintenance dredging in the Wilmington,

Charleston, and Savannah Districts.

                            Environmental Impacts of Hopper Dredging

               Although there are multiple dredging methods available to the Corps for

maintaining navigational channels, the Corps often prefers hopper dredges.



                                                 13

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 13 of 32
               Hopper dredges are massive vessels that operate like a vacuum cleaner.

Each dredge contains one or more pipes that “suck” up the bottom sediment and

discharge it into a holding area or “hopper” within the vessel until disposal.

               Hopper dredging poses a unique and often fatal risk to aquatic wildlife.

The suction pipes on a hopper dredge are incredibly large and powerful, sucking

sediment through a nearly 2-foot-wide pipe at a force up to 10,000 hp (7,460kW). With

this force, the dredge can, and often does, pull up fish, sea turtles, and other organisms.

Due to the size of the pipe and the force of the pump, the species can easily become

trapped in a process known as entrainment.

               Entrainment can cause massive blunt force trauma to an animal, including

fractures, crushed organs, and hemorrhages. More often than not, entrainment will kill the

animal. The forced passage through the suction pipe can pulverize aquatic life beyond

recognition.

               Sea turtles and fish that are entrained in hopper dredging equipment are

killed or maimed by the sheer blunt force trauma associated with being forcefully sucked

through the pipes and inside the hopper dredge itself. Animals that are not killed

immediately often suffer internal trauma, increasing their risk for subsequent death.

                                         Sea Turtle Impacts
               Hopper dredges pose a particular risk to sea turtles. Sea turtles entrained in hopper

dredges are usually killed. Sea turtles maimed or killed by hopper dredges experience cracked or

fractured shells, hemorrhages, bleeding and even disembodiment.

               The death of a sea turtle by a hopper dredge is particularly concerning

because most sea turtle species do not reach sexual maturity until 20–30 years old. The

death of an adult or juvenile female sea turtle, and the corresponding loss of that animal’s

                                                 14

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 14 of 32
lifetime reproductive capacity, can have long-term population impacts that are not realized for

decades. Because of delayed sexual maturity, the death or maiming of a reproductive female

during the spring and summer months is particularly detrimental to population recovery.

                It is rare for sea turtles to survive entrainment, but when they do, they often suffer

additional injuries that impede full recovery and make subsequent mortality more likely. For

example, sea turtles can experience gas embolisms—gas bubbles in the blood and tissues created

by forced submergence through different water pressures—that complicate recovery and make

survival unlikely.

                Hopper dredging in the spring and summer months is especially harmful to sea

turtles, because more sea turtles overall are present when the water temperature is higher, and

nesting females in particular are present during these months as they approach beaches to nest.

Nesting female sea turtles have to swim past the hopper dredges to reach the beaches and return

to open water, placing them at risk of entrainment or other sub-lethal impacts.

                During the spring and summer months, five different species of Endangered

Species Act-listed sea turtles—hawksbill, leatherback, loggerhead, green, and Kemp’s ridley—

travel to North Carolina’s coast for breeding and nesting. During these months, beaches

surrounding Wilmington and Morehead City Harbors are likely to host hundreds of sea turtles

laying nests.

                Biologists have recognized the dangers of hopper dredging to sea turtles since at

least 1980, when more than 70 turtles were killed or injured by hopper dredges between July and

November in Canaveral Channel, Florida.

                For the next decade, hundreds of sea turtle deaths occurred as a result of hopper

dredging throughout Southeast channels.



                                                  15

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 15 of 32
               The number of deaths may be a substantial underestimate because the

probability of finding a turtle after injury or mortality does not usually exceed 20%.

               Because of the negative impacts on sea turtles, hopper dredge operations

often use relocation trawling as a mitigation measure. Relocation trawling consists of

large nets being dragged through waters where turtles are expected to be in advance of a

dredging operation. But sea turtles are also threatened by the relocation trawling because

it results in turtles being dragged over vast expanses and leads to drowning, post

interaction mortality, loss of egg clutches, and harmful stress to adult female turtles.

               Other obstacles associated with hopper dredging, such as buoys, pose

threats to sea turtles, which can easily get caught and trapped in buoy lines.

                                            Fish Impacts
               Hopper dredges also pose significant risks to fish and fishery resources

during the spring and summer months.

               Endangered Atlantic and shortnose sturgeon present in Wilmington and

Morehead City Harbors during the spring and summer months are at risk of fatal

entrainment in the hopper dredge because these fish must swim through and near the

project area to travel between the estuaries and open water.

               The lower Cape Fear River, within the Wilmington Harbor project area, is

designated as critical habitat under the Endangered Species Act for Atlantic sturgeon.

               Atlantic and shortnose sturgeon travel up the Cape Fear River to spawn,

and both juvenile and adult Atlantic sturgeon are present in the lower Cape Fear River

and the Northeast Cape Fear River during different times of the year. Juvenile sturgeon

will have to pass the hopper dredges in order to reach the open ocean putting them at risk

of entrainment.

                                                 16

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 16 of 32
               Hopper dredging also poses significant risks to commercially and recreationally

important fish species and fish habitat. Smaller species of fish are crushed by dredging

operations, so much so that the biological debris is often difficult to identify as a particular

species.

               During the spring and summer months hopper dredging impacts to fish are

exacerbated, as many fish species pass through inlets into estuaries in and around Wilmington

and Morehead City Harbors during these months. These species spawn offshore, and then in

spring and early summer, the juvenile fish mature in the estuary, in a process known as

recruitment. Thus, fish that are in vulnerable life stages are present during spring and summer

months.

               The project area contains Essential Fish Habitat and Habitat Areas of Particular

Concern designated under the Magnuson-Stevens Fishery Conservation and Management Act,

16 U.S.C. §§ 1801–1884. These areas are so designated because they provide important

ecological functions for federally managed species, including nursery areas and spawning

sanctuaries. These protected areas are vital for successful fish spawning, breeding, feeding, and

growth during the summer months.

               Hopper dredging increases sedimentation in the water and reduces dissolved

oxygen levels, threatening the integrity of fish habitat. Reduced levels of dissolved oxygen can

disrupt spawning, breeding, and growth activities. Because of this environmental degradation,

hopper dredging threatens estuarine recruitment of larval and juvenile fish. Larvae of estuarine-

dependent species are highly sensitive to changes in environment, making the impacts of hopper

dredges significantly more adverse to young fish.




                                                  17

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 17 of 32
               Hopper dredging also disturbs the stability of the benthic environment and

the resulting sedimentation can smother and kill organisms that live on the bottom of the

waterbody. The benthic environment supports lower trophic level organisms, a critical

food source for commercially and recreationally important fish species in and around

Wilmington and Morehead City Harbors.

                               Decades-Old Dredging Windows

               In recognition of hopper dredging’s known harms to sea turtles, fish, and

other sensitive species, the Corps historically agreed to perform all hopper dredging

activities in the South Atlantic in the winter months, when fewer vulnerable species are

present in southeast channels and harbors.

               Since the 1990s, other federal and state agencies tasked with protecting

natural resources have also long required hopper dredging operations to take place

outside of spring and summer months all across the South Atlantic, for example, through

biological opinions prepared under the Endangered Species Act, 16 U.S.C 1536(a)(2),

consistency determinations prepared under the Coastal Zone Management Act, 16 U.S.C.

§ 1456(c), and Clean Water Act section 401 certifications, 33 U.S.C. § 1341(a).

               Implementation of dredging windows prohibiting spring and summer

dredging has been the most effective way to avoid and minimize impacts to aquatic

species during hopper dredging events.

               Other mitigation measures, such as relocation trawling, are often

ineffective and can harm animals by forcefully dragging them through the water.

               National Marine Fisheries Service biologists have raised to the Corps that

dredging windows are the most effective avoidance and mitigation measure.



                                                18

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 18 of 32
               In 1997, the Corps’ South Atlantic Division adopted its own hopper dredging

protocol to reduce harm to threatened and endangered species.

               While the exact window dates have varied, up until this year the Wilmington

District has abided by a self-imposed policy of dredging windows at Wilmington and Morehead

City Harbors to limit hopper dredging to winter months. Most recently, the Corps adhered to a

window of December 1 to April 15 during which hopper dredging was allowed to occur.

                                     The Corps’ NEPA Process

               On April 8, 2020, the Corps issued a Scoping Notice for the proposal to remove

its self-imposed hopper dredging windows in Wilmington and Morehead City Harbors and allow

year-round maintenance dredging at these harbors.

               During the scoping comment period, multiple agencies and resource organizations

submitted comments.

               The North Carolina Department of Environmental Quality raised concerns about

fish and water quality impacts associated with spring and summer dredging, as well as

emphasized that historically, the Corps and state agencies had worked together to maintain the

channels while also protecting natural resources without spring and summer dredging.

               The North Carolina Wildlife Resources Commission commented that the Corps

should acknowledge the detrimental impacts of hopper dredging during the summer, the

effectiveness of dredging windows in preventing those impacts, and the increase in costly and

much less effective mitigation measures that would be necessary in order to protect fish and sea

turtles present during the summer.

               On August 5, 2020, the Corps solicited bids for the Regional Harbor Dredging

Contract for the 2021 dredging period on the assumption that environmental dredging windows



                                               19

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 19 of 32
would not apply. This was prior to the release of any NEPA analysis regarding the

removal of dredging windows.

               On August 19, 2020, the Corps issued a public notice and a Draft EA

explaining its proposal to remove the agency’s self-imposed dredging window.

               The Corps’ purpose and need statement incorrectly stated that the

Wilmington District was the only district included in the Regional Harbor Dredging

Contract that was restricted by environmental windows.

               On September 15, 2020, the 30-day public comment period for the Draft

EA was extended until October 2, 2020.

               On September 23, 2020, before the close of the public comment period on

the Draft EA, the Corps awarded the Regional Harbor Dredging Contract to Great Lakes

Dredge & Dock Company.

               Multiple groups and resource agencies again submitted comments on the

Draft EA.

               The National Marine Fisheries Service commented that the Draft EA was

incomplete because it failed to adequately discuss the historic and long-standing use of

environmental windows in North Carolina and in other Corps districts, failed to

acknowledge the effectiveness of environmental windows in protecting species and

habitat, and failed to discuss other ways of adaptively managing species protection

outside of removing the dredging window.

               The North Carolina Wildlife Resources Commission comments supported

the use of a dredging window, critiqued the impact analysis presented in the Draft EA,




                                                20

            Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 20 of 32
and raised concerns about the cumulative impacts associated with removing dredging windows

in other projects.

               The South Atlantic Fishery Management Council commented that the Draft EA

failed to analyze Essential Fish Habitat and Habitat Areas of Particular Concern that are present

in the project areas. It supported the use of the historic hopper dredging windows and requested

the Corps to explore additional alternatives to removing these windows.

               The Southern Environmental Law Center commented on behalf of the

Conservation Groups that the Draft EA contained a faulty impacts analysis, put forth an

unreasonable range of alternatives, failed to consider cumulative impacts associated with the

proposed expansion of Wilmington Harbor, and was completed in the face of a premature bid

solicitation and contract award, among other flaws. The comments urged the Corps to prepare a

full EIS to adequately analyze these and other impacts, as required by NEPA.

               In tandem with the Draft EA review, the North Carolina Division of Coastal

Management (“DCM”) evaluated the Corps’ proposal to eliminate dredging windows in order to

determine if such a decision was consistent with the state’s coastal management plan.

               During DCM’s own public comment period regarding consistency with the state’s

coastal management plan, resource agencies and the public, including the Conservation Groups,

raised significant concerns about impacts to sea turtles, fish and fish habitat, and water quality.

               On December 23, 2020, the Corps requested that DCM issue a consistency

concurrence for the first three years of removing dredging windows, committing to conducting

limited monitoring during that timeframe. On December 31, 2020, DCM found the removal of

dredging windows for three years with limited monitoring consistent with the state’s coastal

policies.



                                                 21

            Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 21 of 32
               Following the consistency concurrence, on January 27, 2021, the

Conservation Groups submitted supplemental comments to the Corps reiterating their

previous concerns, including the need for a full EIS, as well as new concerns that the

Corps had adopted the new three-year monitoring proposal with the intent to simply

continue operating without dredging windows after the end of the three years.

               On February 11, 2021, DCM hosted a virtual meeting between the Corps,

the Conservation Groups, and multiple resource agencies.

               At the meeting, state agency staff and the Conservation Groups

highlighted that significant concerns regarding the Corps’ proposal remained, despite the

monitoring commitments made during the consistency process.

               During this meeting, the Corps stated that its proposal to remove the

hopper dredging window in Wilmington and Morehead City Harbors was part of a

“paradigm shift” in how the agency plans to address dredging impacts across the

Southeast.

               A Corps official acknowledged that the agency was reevaluating the use of

environmental windows—for all dredging and non-dredging projects—with the intent to

eliminate the longstanding practice.

               On February 17, 2021, the Conservation Groups submitted a second set of

supplemental comments to the Corps stating that the consistency concurrence did not

resolve previously-identified legal deficiencies with the Corps’ proposal. The

Conservation Groups also raised concerns about the Corps’ failure to disclose or analyze

its so-called paradigm shift to eliminate environmental windows throughout the

Southeast.



                                                22

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 22 of 32
                   The Corps’ Final EA and Finding of No Significant Impact

                 On February 25, 2021, the Corps issued its Finding of No Significant Impact

(“FONSI”) selecting the complete elimination of the hopper dredging window in North Carolina

as the Corps’ action.

                 The Corps also released a Final EA accompanying the FONSI. The purpose

articulated in the Final EA was to increase flexibility in maintaining the Wilmington and

Morehead City entrance channel areas while abiding by laws governing the Corps’ dredging

activities.

                 The Final EA included the same three alternatives listed in the Draft EA: (1) no

action, (2) the expansion of the dredging window, and (3) the complete elimination of the

dredging window.

                 The Final EA identified the elimination of the hopper dredging window as the

agency’s preferred alternative.

                 The Final EA concluded that the only other analyzed action alternative, the

expanded window alternative, “does not meet the purpose and need” because it did not provide

the “[m]aximum flexibility…needed to reduce risks associated with hopper dredge availability.”

                 The Corps’ purpose and need does not include a need for “maximum flexibility.”

                 The Final EA also does not analyze the full scope of impacts corresponding with

the Corps’ decision to allow year-round dredging.

                 The Final EA concludes that known water quality impacts will be insignificant

based on the unexplained assumption that water quality impacts will be temporary. The Final EA

does not compare how impacts to water quality would differ during different seasons.




                                                 23

              Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 23 of 32
               The Final EA does not discuss the full scope of impacts from regular,

annual spring and summer dredging to fish and aquatic species populations that must

travel through the channels to reach estuaries during those times for recruitment, feeding,

or breeding.

               The Final EA concludes that impacts to fisheries are insignificant by

deeming them temporary, despite acknowledging that “[t]wice as many important fishery

species are present during the spring months of April – June” as compared to the late

summer and fall months and that water quality impacts will have effects on the fisheries

present.

               The Final EA concludes that impacts to Essential Fish Habitat and Habitat

Areas of Particular Concern are insignificant based on an unexplained assumption that

species will simply leave affected areas during hopper dredging events and relying upon

the comparison that impacts “would be minor when considering the vastness of habitat in

the ocean.”

               The Final EA concludes that impacts to endangered Atlantic sturgeon will

be insignificant despite acknowledging that early spring through June are considered

periods of highest risk for migrating and early life stages of anadromous fish, including

the endangered Atlantic sturgeon, and finding that “[d]redging during spring and fall

migrations can increase the numbers of lethal takes of Atlantic sturgeon.”

               Similarly, the Final EA concludes that impacts to endangered sea turtles

are insignificant despite acknowledging the presence of five endangered and threatened

sea turtle species and finding that “[s]ea turtles present within the project area, especially




                                                  24

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 24 of 32
loggerheads and greens, are at risk of impingement and entrainment within the hopper dredge.”

               The Final EA does not discuss harmful impacts to sea turtles caused by relocation

trawling.

               The Final EA does not discuss the effectiveness of dredging windows in

preventing detrimental impacts to sea turtles and other aquatic life.

               The Final EA includes turtle take numbers only from the most recent five years,

and does not include any information about non-fatal take numbers for those years.

               The fatal turtle take data presented in the Final EA show that every take recorded

for 2020 occurred outside the traditional dredging window.

               The Final EA did not consider the possibility of dredge material being repurposed

for beach fill activities, and the consequent impacts to beach communities, shorebirds, and

benthic habitat. Instead, the Final EA states that dredging and beach placement demand might

increase “as more and more federal and non-federal beach projects get underway,” but it

ultimately dismisses, without justification, any discussion about possible cumulative effects

associated with such increased demand because the impacts of increased nourishment are “not

considered as part of this EA.”

               The Final EA states “[t]he Port of Wilmington has modernized to handle larger

vessels and has completed a feasibility study to increase the harbor channel depth an additional 5

feet to accommodate future growth.” The Final EA does not assess cumulative and interrelated

impacts resulting from the decision to remove the dredging window in combination with the

possibility of maintaining a deeper and larger harbor.

               The Final EA did not include alternatives in its comparison of alternatives that

would meet the purpose and need of the project, including those outside the Wilmington



                                                 25

            Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 25 of 32
District’s immediate control, such as utilizing other types of dredges, breaking away from

the Regional Harbor Dredging Contract, and expanding its own fleet of hopper dredges

so that the agency is not reliant upon industry availability.

               The Final EA did not consider the connected and cumulative actions or

impacts, including impacts to sea turtle and fish species that occur across the South

Atlantic, associated with removing dredging windows across neighboring Corps districts,

such as in the Charleston and Savannah Districts.

               The Final EA does not mention, much less analyze, the compounding

impacts climate change will have on species, water quality, water temperatures, or the

affected project area.

               Ultimately, the Final EA formalizes the Corps’ “paradigm shift”

explaining that the Corps will now be utilizing a “risk-based approach going forward for

all Districts,” rather than longstanding windows, when carrying out its civil works

projects.

               In March 2021, the Corps announced that it intended to solicit bids for the

FY 2022 Regional Harbor Dredging Contract without environmental windows for any of

the covered harbors.

                    The Corps’ Spring and Summer 2021 Dredging Season

               This year the Corps intended to complete maintenance hopper dredging in

Wilmington and Morehead City in North Carolina, as well as Brunswick and Savannah

Harbors in Georgia between the months of May and July 2021.

               Based on information and belief, the Corps conducted maintenance

dredging with a hopper dredge in Morehead City Harbor in late May 2021.



                                                  26

            Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 26 of 32
               Based on information and belief, the Corps conducted maintenance dredging with

a hopper dredge in Wilmington Harbor in late June 2021.

               Based on information and belief, during the course of dredging Morehead City

Harbor, the Corps recorded three fatal sea turtle takes. In addition, three more turtles were

captured and relocated during dredging operations.

               The Savannah District originally planned to dredge in Brunswick Harbor between

June and July of this year. In May, a federal judge in the Southern District of Georgia halted the

Corps’ plans and required the Corps to adhere to the traditional hopper dredging window for the

Harbor. One Hundred Miles v. U.S. Army Corps of Eng’rs, 4:21-cv-00134-RSB-CLR (May 24,

2021) (transcript of oral order).

               After the court’s order prohibiting summer dredging in Brunswick Harbor, the

Savannah District released a Draft EA analyzing the permanent removal of the seasonal hopper

dredging window in Brunswick Harbor. The Corps held a public comment period on the

proposal which ended on July 21, 2021. State and federal agencies, as well as environmental

organizations, submitted comments opposing the removal of the dredging windows or calling for

additional review.

               The Savannah District also initially planned to dredge Savannah Harbor during

spring and summer 2021 but announced in July 2021 that it would continue to abide by the

traditional environmental windows going forward for Savannah Harbor.

               On July 19, 2021, the Corps released a bid solicitation for the FY 2022 Regional

Harbor Dredging Contract indicating that dredging windows will restrict dredging activities in

Savannah Harbor, Brunswick Harbor, and Charleston Harbor to the winter months. For those




                                                 27

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 27 of 32
harbors, dredging must occur between December 15 and March 31. The bid solicitation

does not impose dredging windows for Wilmington and Morehead City Harbors.

               The Corps plans to perform hopper dredging at Wilmington and Morehead

City Harbors without any seasonal restrictions in FY 2022, while simultaneously stating

it will abide by historic dredging windows at Brunswick, Savannah, and Charleston

Harbors.

                                  FIRST CLAIM FOR RELIEF

     APA Violation: Arbitrary and Capricious Reversal in Agency Policy and Practice

               The Conservation Groups incorporate by reference the allegations of

paragraphs 1–148 as if set forth in full.

               The Corps’ decision to reverse its longstanding policy imposing dredging

windows by allowing year-round hopper maintenance dredging in Wilmington and

Morehead City Harbors is a final agency action within the meaning of the APA.

               The Corps has failed to explain why the reasons and facts supporting the

Corps’ decades-old policy requiring hopper dredging operations to occur in the winter

months at Wilmington and Morehead City Harbors so as to avoid harm and deaths of

wildlife no longer apply.

               Instead, the Corps has reversed decades-old policy without adequate

explanation to now allow dredging to occur during the spring and summer when large

numbers of sea turtles and other aquatic life have historically been killed and maimed.

               In making the challenged decision, the Corps acted in a manner that was

arbitrary, capricious, an abuse of discretion and not in accordance with law, in violation

of the APA. 5 U.S.C. § 706(2)(A).



                                                28

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 28 of 32
                                 SECOND CLAIM FOR RELIEF

                            NEPA Violation: Failure to Prepare an EIS

                The Conservation Groups incorporate by reference the allegations of paragraphs

1–148 as if set forth in full.

                The Corps’ abandonment of dredging windows at Wilmington and Morehead City

Harbors is a major federal action significantly impacting the quality of the human environment.

                The context and intensity of the action of eliminating these dredging windows

require the preparation of a full EIS under NEPA.

                The Corps’ decision to eliminate the dredging window and allow year-round

hopper dredging implicates multiple intensity factors under the CEQ regulations, any one of

which is sufficient to trigger the requirement to prepare an EIS, including but not limited to that

the decision affects endangered and threated species and habitat, establishes a precedent for other

actions, corresponds to cumulatively significant impacts, is highly controversial, and affects

unique characteristics of the area. 40 C.F.R. § 1508.27(b) (1978).

                Under the Corps’ agency-specific NEPA regulations, the removal of the historic

dredging window is a “[p]roposed major change[] in the operation and/or maintenance of

completed projects,” and thus, because of the significant impacts mentioned above and the

Corps’ NEPA regulations, the agency was required to prepare an EIS. 33 C.F.R. § 230.6(c), 40

C.F.R. § 1508.27(b) (1978).

                The Corps’ failure to prepare an EIS in light of the multiple significance factors

under the CEQ regulations and its own regulations violated NEPA and was arbitrary, capricious,

and otherwise not in accordance with law in violation of the APA. 5 U.S.C. § 706(2)(A); 42

U.S.C. § 4332(C).



                                                 29

           Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 29 of 32
                To the extent the Corps is implementing a paradigm shift and intends to

remove dredging windows all across the South Atlantic Division, the Corps has failed to

evaluate such a major federal action in an EIS considering the regional impacts of such a

decision. The failure to prepare an EIS considering the full scope of the action and

consequent impacts was arbitrary, capricious, and otherwise not in accordance with law

in violation of the APA. 5 U.S.C. § 706(2)(A); 42 U.S.C. § 4332(C).

                                 THIRD CLAIM FOR RELIEF

                 NEPA Violation: Arbitrary and Capricious Impacts Analysis

               The Conservation Groups incorporate by reference the allegations of

paragraphs 1–148 as if set forth in full.

               The Corps failed to adequately assess or disclose the direct, indirect, and

cumulative effects of eliminating the longstanding dredging window as required under

NEPA, including but not limited to its insufficient analysis of sea turtle impacts, fishery

impacts, water quality impacts, benthic habitat impacts, climate change impacts, and

impacts from other related projects and actions.

               The Corps’ analysis of direct, indirect, and cumulative impacts violates

NEPA and its implementing regulations and is arbitrary, capricious, and otherwise not in

accordance with law, in violation of the APA. 5 U.S.C. § 706(2)(A); 42 U.S.C. § 4332.

                                FOURTH CLAIM FOR RELIEF

              NEPA Violation: Arbitrary and Capricious Alternatives Analysis

               The Conservation Groups incorporate by reference the allegations of

paragraphs 1–148 as if set forth in full.

               The Corps failed to objectively evaluate a range of reasonable alternatives

to increase flexibility in maintaining Wilmington and Morehead City Harbors by failing

                                                   30

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 30 of 32
to consider other reasonable alternatives that would meet the purpose and need, by failing to

assess the alternatives with objective good faith as required by NEPA, and by predetermining the

outcome of the NEPA analysis.

               The Corps’ analysis of alternatives violated NEPA and its implementing

regulations and is arbitrary, capricious, and otherwise not in accordance with law, in violation of

the APA, 5 U.S.C. § 706(2)(A); 42 U.S.C. § 4332.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Conservation Groups respectfully request that this Court:

       Issue a declaratory judgment stating that the Corps has violated the APA and NEPA in

the respects set forth above;

       Order that the Final EA and FONSI dated February 25, 2021 be vacated and set aside;

       Grant appropriate injunctive relief;

       Award the Conservation Groups the costs of this action, including their reasonable

attorneys’ fees; and

       Grant the Conservation Groups such further and additional relief as the Court deems just

and proper.



This the 4th day of August, 2021.

          /s/ Ramona H. McGee
          Ramona H. McGee
          rmcgee@selcnc.org
          N.C. Bar No. 47935
          Sierra B. Weaver
          sweaver@selcnc.org
          N.C. Bar No. 28340
          Hannah M. Nelson
          hnelson@selcnc.org
          N.C. Bar No. 56565


                                                31

          Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 31 of 32
SOUTHERN ENVIRONMENTAL LAW CENTER
601 W. Rosemary Street
Suite 220
Chapel Hill, NC 27516
Telephone: (919) 967-1450
Facsimile: (919) 929-9421
Attorneys for Plaintiffs




                             32

Case 7:21-cv-00138-FL Document 1 Filed 08/04/21 Page 32 of 32
